       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

PARADIGM PROPERTY       *                               CIVIL ACTION NO.
INVESTMENTS, LLC        *
         Plaintiff      *
                        *                               JUDGE:
    v.                  *
                        *
CERTAIN UNDERWRITERS AT *                               MAGISTRATE:
LLOYD’S, LONDON         *
          Defendant     *
                        *
*************************

                                            COMPLAINT

                Plaintiff, Paradigm Property Investments, LLC, through undersigned counsel,

respectfully submits this Complaint upon information and belief:

                                              PARTIES

                                                   1.

                 Plaintiff, Paradigm Property Investments, LLC, is a Louisiana limited liability

company domiciled in Tangipahoa Parish, Louisiana, which for the purposes of diversity

jurisdiction under 28 U.S.C. § 1332 is deemed a citizen of Louisiana.

                                                   2.

                Defendant, Certain Underwriters at Lloyd’s, London (hereinafter “Lloyd’s”) now

is, and at all times relevant to this action was, a foreign insurer, with its principal place of business

located in London, United Kingdom.

                                  JURISDICTION AND VENUE

                                                   3.

                The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because there is complete diversity among the parties and the amount in controversy

                                                   1
                                                                                   2019.07.03.pet.Emmons v Lloyds.docx
       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 2 of 9



exclusive of interest and costs exceeds $75,000. Venue is proper in this judicial district under 28

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated, in this district.

                                    FACTUAL ALLEGATIONS

                                                    4.

                Plaintiff is the insured under Lloyd’s Commercial Property Insurance Policy

(Policy No. LOL012174) (hereinafter referred to as “the Policy”) insuring the buildings and

business personal property located at 495 Southwest Railroad Avenue, Ponchatoula, St. Tammany

Parish, Louisiana (the “Property”) from wind and storm loss or damage.

                                                    5.

                The Policy contains a limit of $450,000, subject to a deductible, and a separate

“Coinsurance” penalty. The Policy provides that Lloyd’s “will not pay the full amount of any loss

if the value of Covered Property at the time of loss times the Coinsurance percentage shown for it

in the Declarations is greater than the Limit of Insurance for the property.” In such an event, the

amount Lloyd’s is obligated to pay is determined under the following steps:




                                                     2
                                                                                      2019.07.03.pet.Emmons v Lloyds.docx
       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 3 of 9



                                                  6.

               As a result of a storm and wind occurrence on November 1, 2018, the Property

sustained severe damage to the exterior, as well as water damage to the interior, including but not

limited to damage to a metal roof, barrel style roof, gutters, flashing, ceilings, and walls.

                                                  7.

               Plaintiff promptly reported the claim to Lloyd’s who engaged Raphael &

Associates (“RA”) to inspect the damage and adjust the claim.

                                                  8.

               Plaintiff also caused temporary repairs to be made to the Property in order to

prevent further damage while its insurance claim was pending.

                                                  9.

               On November 14, 2018, RA inspected the damage.

                                                 10.

               On December 27, 2018, RA sent Plaintiff an unsigned proof of loss, stating that the

total loss was $47,260.87, subject to reduction by approximately 47%, or $22,401.67, as a “co-

insurance penalty” as well as the $2,500 deductible. RA also provided Plaintiff with a check for

$22,359.22, and requested that Plaintiff execute the proof of loss.

                                                 11.

               Plaintiff requested a copy of RA’s repair estimate as well as an explanation of how

the co-insurance penalty was calculated.




                                                  3
                                                                                 2019.07.03.pet.Emmons v Lloyds.docx
       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 4 of 9



                                                 12.

               Plaintiff received the repair estimate on January 18, 2019 which failed to include

several items of obvious damage to the Property, including but not limited to damage to the barrel

roof, and also misidentified damage to poly foam insulation as wet sprayed cellulose.

                                                 13.

               Plaintiff did not receive the valuation report, on which the co-insurance penalty was

allegedly calculated, until February 4, 2019. The valuation report erroneously overvalued the

Property at $1,260,780.17 and failed to include appropriate deductions from the valuation for site

prep, foundation, underground utilities, and overhead and profit.

                                                 14.

               Plaintiff engaged a contractor who provided repair estimates and valuation of the

property. On March 19, 2019 Plaintiff submitted these documents, along with a sworn proof of

loss, to Lloyd’s. According to Plaintiff’s adjuster, the total loss was over $171,879.69.

                                                 15.

               Moreover, the Property’s value is actually $1,174,290.73, less $214,312.25 for

excludable costs, resulting in a value of $959,978.48 for purposes of the coinsurance calculation.

                                                 16.

               Using the formula contained in the Policy, the coinsurance penalty should have

been calculated at 41%, or $70,470.67. Thus, including this penalty and the $2,500 deductible,

Lloyd’s owed Plaintiff a total of $98,909.02.

                                                 17.

               Less the amounts previously paid, the outstanding balance due from Lloyd’s is

$76,549.80, plus interest, penalties, and attorney’s fees.



                                                  4
                                                                               2019.07.03.pet.Emmons v Lloyds.docx
       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 5 of 9



                                                 18.

               Plaintiff has attempted, without success, to resolve this dispute with Lloyd’s.

                                                 19.

               On April 3, 2019, RA rejected Plaintiff’s sworn proof of loss without any

reasonable justification or explanation.

                                                 20.

               RA then agreed that it would meet with Plaintiff’s contractor and an engineer to

reinspect the Property on April 8, 2019. RA failed to show up for the scheduled inspection and

has not been in contact with Plaintiff since. Lloyd’s has failed to tender the additional sums due

in accordance with Plaintiff’s sworn proof of loss.

                                                 21.

               On June 13, 2019, Plaintiff made a final demand upon Lloyd’s to tender the

outstanding balance due on the claim. Lloyd’s did not respond to this demand.

                                                 22.

               In the meantime, additional weather events in February, April, and June have

caused further leaking and water damage to the Property, despite Plaintiff’s best efforts to make

temporary repairs to the Property.

                                                 23.

               Plaintiff has satisfied all terms and conditions of the policy.

                                                 24.

               Lloyd’s was provided with sufficient proof of Plaintiff's losses, but has refused to

fully compensate Plaintiff in accordance with the terms of the Policy and Louisiana law.




                                                  5
                                                                                 2019.07.03.pet.Emmons v Lloyds.docx
       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 6 of 9



                                                 25.

               Lloyd’s has acted in an arbitrary and capricious manner, and without reasonable

basis or justification, in contravention of its duty of good faith and fair dealing in handling

Plaintiff's claim. Lloyd’s has arbitrarily, capriciously, or without probable cause:

            (a) refused to pay benefits to which the Plaintiff is entitled under the terms of the

            Policy;

            (b) delayed payments to which the Plaintiff is entitled under the terms of the Policy;

            (c) failed to conduct a reasonable and/or timely investigation into Plaintiff’s claim;

            (d) failed to reasonably evaluate and review the information submitted to it or its

            agents;

            (e) failed to make reasonable and timely efforts to settle the claim;

            (f) failed to pay the amount due Plaintiff within sixty days after receipt of satisfactory

            proof of loss; and,

            (g) such other acts or omissions as will be shown at the trial of this matter.

                            COUNT I: BREACH OF CONTRACT

                                                 26.

               Plaintiff realleges each and every allegation set forth in the preceding paragraphs.

                                                 27.

               The Policy is a binding insurance contract by and between Plaintiff and Lloyd’s.

                                                 28.

               Plaintiff complied with the Policy's terms and conditions; Plaintiff paid all

premiums on the Policy; Plaintiff provided Lloyd’s with all documents and records requested of

it; and all conditions precedent to the Plaintiff’s right to recover against Lloyd’s under the Policy



                                                  6
                                                                                 2019.07.03.pet.Emmons v Lloyds.docx
       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 7 of 9



have been met, satisfied, or waived.

                                                 29.

                Lloyd’s has made only partial payment of Plaintiff’s loss and has failed or refused

to pay Plaintiff in full for covered losses. Lloyd’s has also incorrectly calculated the coinsurance

penalty under the terms of the Policy.

                                                 30.

                More than sixty (60) days have passed since submission to Lloyd’s of Plaintiff’s

sworn proof of loss.

                                                 31.

                Despite amicable demand, Lloyd’s has breached the Policy by failing to fully

perform the contract, including without limitation failing to promptly and fully adjust and pay all

of Plaintiff’s covered insurance claims, and failing to correctly calculate the portion of the loss due

and payable by Lloyd’s.

                                                 32.

                Plaintiff has suffered damages as a result of Lloyd’s breach of contract for which

Lloyd’s is responsible including but not limited to unpaid balance due on Plaintiff’s claim, plus

interest, and attorney’s fees.

                       COUNT II: BREACH OF DUTY OF GOOD FAITH

                                                 33.

                Plaintiff realleges each and every allegation set forth in the preceding paragraphs.

                                                 34.

                By failing to pay all covered losses under the Policy as required by its terms and

conditions, Lloyd’s breached its contractual obligations to Plaintiff, the direct and proximate result



                                                  7
                                                                                  2019.07.03.pet.Emmons v Lloyds.docx
        Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 8 of 9



of which caused Plaintiff to sustain damages and losses in an amount to be proven at trial.

                                                  35.

               In breaching the Policy, Lloyd’s breached its corollary duties of good faith as

contemplated by Articles 1759, 1983, 1996, and 1997 of the Louisiana Civil Code and other

applicable laws. Lloyd’s, therefore, is liable to Plaintiff for all foreseeable and unforeseeable

damages that its conduct caused Plaintiff.

           COUNT III: STATUTORY PENALTIES AND ATTORNEY’S FEES

                                                  36.

               Plaintiff realleges each and every allegation set forth in the preceding paragraphs.

                                                  37.

               Lloyd’s acted with actual knowledge or with reckless disregard of the lack of a

reasonable basis in denying the claim, delaying payment of the claim, failing to make reasonable

attempts to settle the claim, and failing to conduct a reasonable investigation into the claim and

failing to reasonably evaluate the available information. The foregoing, as well as Lloyd’s overall

handling of this claim, was arbitrary, capricious, and without probable cause and amounts to a

failure by Lloyd’s to comply with its statutory obligations under La. Rev. Stat. §§ 22:1892 and/or

1973.

                                                  38.

               As a result of its arbitrary and capricious failure to pay Plaintiff’s claim within thirty

(30) days of its receipt of satisfactory proof of loss, and other violations, Lloyd’s is liable under

La. Rev. Stat. § 22:1892(B)(1), in addition to the amount of the loss, for a penalty of 50% of the

difference between the amount paid or tendered and the amount found to be due, as well as

reasonable attorney fees and costs.



                                                   8
                                                                                   2019.07.03.pet.Emmons v Lloyds.docx
       Case 2:19-cv-11506-GGG-JCW Document 1 Filed 07/03/19 Page 9 of 9



                                                     39.

               As a result of its bad faith failure to pay within sixty (60) days of its receipt of

satisfactory proof of loss, and other breaches of its duty of good faith, Lloyd’s is liable under La.

Rev. Stat. § 22:1973(C), in addition to all general and special damages, for a penalty of two times

the damages sustained by Plaintiff.

                                                     40.

               Plaintiff requests a trial by jury.

               WHEREFORE, Plaintiff, Paradigm Property Investments, LLC, prays that this

Complaint be deemed good and sufficient and after due proceedings are had that judgment be

entered in its favor and against defendant, Certain Underwriters at Lloyd’s, London, for all relief

requested herein and for such other and further relief as is appropriate under the circumstances.

                                                Respectfully submitted,

                                                /s/Patrick S. McGoey
                                                Patrick S. McGoey, 23730
                                                Andrea V. Timpa, 29455
                                                McClain Schonekas, 36007
                                                SCHONEKAS EVANS McGOEY &
                                                McEACHIN, LLC
                                                909 Poydras Street, Suite 1600
                                                New Orleans, Louisiana 70112
                                                Telephone: 504-680-6050
                                                Facsimile: 504-680-6051
                                                patrick@semmlaw.com
                                                andrea@semmlaw.com

                                                Attorneys for Plaintiff, Paradigm Property
                                                Investments, LLC




                                                     9
                                                                                2019.07.03.pet.Emmons v Lloyds.docx
